On Motion for Behearing.
(Submitted November 17, 1913. Decided January 2, 1914.)
MB. JUSTICE SANNEB
delivered the opinion of the court.
The principal ground of the motion for rehearing is that, since the complaint alleged the failure of defendant to furnish competent fellow-servants consisted in the fact that Cary was intoxicated “at the time of his employment,” a recovery'was not permissible in the absence of evidence to show his intoxication at the time he was hired, notwithstanding the evidence that for over an hour prior to the accident, during which time' the stage manager was present, Cary was kept employed in a noticeably intoxicated condition. We thought, and still think, the variance too unsubstantial to justify a reversal. (Bev. Codes, sees. 6585, 6593.) To this it may be added that the elaborate motions for nonsuit addressed to the trial court do not *149urge either a failure of proof or a variance in regard to Cary’s intoxication; that the evidence on this point was presented without objection, and that under the established rule of this jurisdiction the complaint will be treated on appeal as amended so as to make the evidence proper and effective. In other words: [12] “Where a cause is tried upon the theory that the pleadings are sufficient to admit the proof for the purpose for which it is offered, the losing party will not be heard in the appellate court for the first time to assert that there was a variance between the pleadings and the proof.” (O’Brien v. Corra-Rock Island Min. Co., 40 Mont. 212, 105 Pac. 724; Galvin v. O’Gorman, 40 Mont. 391, 396, 106 Pac. 887; Archer v. Chicago M. & St. Paul R. Co., 41 Mont. 56, 71, 137 Am. St. Rep. 692, 108 Pac. 571; Post v. Liberty, 45 Mont. 1, 17, 121 Pac. 475; Lackman v. Simpson, 46 Mont. 518, 525, 129 Pac. 325; Moss v. Goodhart, 47 Mont. 257, 131 Pac. 1071.)
The motion for rehearing is denied.
Me. Chief Justice Beantly and Me. Justice Sannee concur.